[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
The Court finds that child support is due from the defendant to the plaintiff in the amount of $138. 75 per week. Said support is calculated according to the Child Support Guidelines. The Court further finds that there is an arrearage due and owing to the plaintiff from the date of the birth of the child until February 6, 2003 in the amount of $15,540. 00. Payment towards the arrearage shall be made in the sum of $27. 00 per week until paid in full. In addition, the defendant is ordered to pay 57% of qualified child care costs as well as unreimbursed medical and dental expenses.
The parties are granted joint legal custody of the minor child. The defendant shall enjoy parenting access with the minor child upon reasonable notice to the plaintiff. He shall enjoy said access a minimum of two times per week as the respective schedules allow. Said access shall be supervised as per the existing order for a period of sixty days from the date of this order. Thereafter, the access to the minor child may be unsupervised.
BY THE COURT
Antonio C. Robaina, J. CT Page 2332